Citation Nr: 1808114	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 1967 to May 1969.  He died in August 2012.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over this case was subsequently transferred to the RO in Roanoke, Virginia, and that office forwarded the appeal to the Board.

In October 2017, the appellant testified at a Central Office hearing before the undersigned in Washington, D.C.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Maryland does not recognize common law marriages.

2.  The District of Columbia recognizes common law marriages.

3.  The appellant and the Veteran did not continuously cohabit from the date of any attempted marriage in Maryland until the Veteran's death.

4.  The appellant has not established, by a preponderance of the evidence, that she and the Veteran cohabitated as husband and wife in Washington D.C., following an express mutual agreement, in words of the present tense.


CONCLUSION OF LAW

The legal criteria for recognition as the Veteran's surviving spouse for the purposes of eligibility for VA death benefits have not been met.  38 U.S.C. §§ 101, 103, 1541; 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Notice was provided in a February 2013 letter and the letter asked the appellant to submit information and evidence concerning the marital relationship to support her contention that she had a valid common law marriage with the Veteran.  With regard to VA's duty to assist a claimant, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant and to clarify information provided by her.  She has not pointed to any additional evidence pertinent to the underlying issue that may be available, but has not been obtained.  She has not alleged or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include DIC benefits, death compensation, and death pension.  See 38 U.S.C. §§ 1121, 1310, 1541; 38 C.F.R. § 3.50 (a) (2017).  In order to establish her status as claimant, it must be shown that the appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2017) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2017).

38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  See also 38 U.S.C. 103(c).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The Court has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived.  Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(b).

Where an attempted marriage is invalid by reason of legal impediment, VA law allows for certain attempted marriages to be nevertheless "deemed valid" if certain legal requirements are met.  An attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no other claimant has been found to be entitled to gratuitous VA death benefits.  38 U.S.C. § 103(a); 38 C.F.R. § 3.52.

The appellant contends that she and the Veteran established a common law marriage and therefore the appellant should be recognized as the surviving spouse.  In an April 2013 correspondence and a July 2013 notice of disagreement, the appellant contends that they both began living together in January 1978 and continued to live together until the Veteran's death in 2012.  The appellant indicates that they first lived in Maryland but that later in 1982, they moved to Washington D.C.  She concedes that in the last two years of the Veteran's life, the Veteran resided in an apartment in Maryland while she continued to live in Washington D.C. but contends that this was simply for him to be in closer proximity to medical treatment; she states that their common law marriage continued and she took frequent trips to his apartment to care for him.

Although the District of Columbia recognizes common law marriage, common law marriage is not recognized in Maryland.  See Annotated Code of Maryland, Family Law Article ("FL"), § 2-401; see also M21-1, Part III, Subpart iii, Chapter 5, Section C.  Rather, in the state of Maryland, a marriage must be solemnized in a ceremony performed by an authorized person.  FL § 2-406; Henderson v. Henderson, 199 Md. 449, 454; 87 A.2d 403 (1952).  The ceremony is to be documented by a marriage certificate.  FL § 2-409.

Hence, for the first period from 1978 to 1982, when the appellant contends they lived together in Maryland, in order to surpass that impediment (that Maryland does not recognize common law marriage), the evidence must otherwise show that there was an attempted marriage that can be "deemed valid" if certain criteria are all met.  See 38 C.F.R. § 3.52.  Here, however, the criteria are not all met.  As discussed in further detail below, she and the Veteran did not continuously cohabit from the date of any attempted marriage in Maryland from 1978 to 1982 until his death.  Accordingly, for the period from 1978 to 1982, no common law marriage can be established and no attempted marriage can be deemed valid.

The appellant further contends that from January 1982 until about 2010, they both lived together in Washington D.C.  Around 2010, the Veteran moved to the apartment in Maryland while the appellant continued to reside in Washington D.C.

The elements of common law marriage in the District of Columbia are cohabitation as husband and wife, following an express mutual agreement, which must be in words of the present tense.  Coates v. Watts, 622 A.2d 25, 27 (1993).  "Since ceremonial marriage is readily available and provides unequivocal proof that the parties are husband and wife, claims of common law marriage should be closely scrutinized, especially where one of the purported spouses is deceased and the survivor is asserting such a claim to promote his financial interest."  Id., citing In Re Estate of Fisher, 176 N.W. 2d 801, 805 (Iowa 1970); Green v. Ribicoff, 201 F. Supp. 721, 724 (S.D. Miss. 1961).  In the District of Columbia, the burden is on the proponent to prove, by a preponderance of the evidence, all of the essential elements of a common-law marriage.  United States Fid. & Guar. Co. v. Britton, 106 U.S. App. D.C. 58, 269 F.2d 249, 252 (D.C. Cir. 1959).

By way of background, the evidence dated prior to the time the appellant and the Veteran allegedly started cohabitating includes a June 1973 application for vocational rehabilitation benefits where the Veteran indicates that in March 1970, he married "T" (not the appellant) and that T and the Veteran were living together at [REDACTED] in Northeast, D.C.  The Veteran's service treatment records indicate that this address was also the residence of the Veteran's mother.

A February 1979 letter from T shows that she claimed that she and the Veteran had separated in 1971 but that she had not been receiving any child support.  She identified the Veteran's residence at that time as the [REDACTED] address in Northeast, D.C. but indicated that she no longer lived there.  She described the Veteran as "my husband" and signed her name with the Veteran's last name.

Regarding cohabitation as husband and wife, as noted above, the appellant contends that in 1982, they both moved to Washington D.C. after living in Seat Pleasant, Maryland from 1976 to 1980 and Landover, Maryland from 1980 to 1982.  Although the appellant alleges that she and the Veteran lived together in Washington D.C., she indicates that they frequently moved.  The exact address and time period of their first claimed Washington D.C. residence is unclear.  In the April 2013 correspondence, the appellant alleges that from January 1982 to January 1986, the two lived together on [REDACTED], in Northeast, D.C.; in the July 2013 notice of disagreement, however, she indicates that from 1984 to 1987, the two lived together on [REDACTED] in Northeast, D.C.

In any case, thereafter, she states that they lived for one year in 1988 at [REDACTED] in Southeast, D.C.  They then moved to [REDACTED] in Southeast D.C. for one more year from 1989 to 1990.  They then moved to [REDACTED] in Southeast D.C. from approximately 1991 to 1997.  Thereafter, they moved to [REDACTED] in Southeast D.C. from 1998 to 2001.  Then then moved to [REDACTED] in Southeast D.C. for three years from 2002 to 2005; after their apartment flooded, they moved across the street but stayed in the same apartment complex for another three years from 2005 to 2007.  They then moved to [REDACTED] in Southeast for one year from 2007 to 2008; they then changed addresses but stayed in the same apartment complex on the same street for another five years until 2013.

The evidence shows, however, that during this time, the Veteran never listed any of the addresses identified by the appellant as his address.  Indeed, from the time he left service until 2007, he consistently listed the [REDACTED] address in Northeast, D.C. as his permanent address.  See May 1969 separation examination, June 1973 VA application for vocational rehabilitation, May 1995 VA application for compensation or pension, February 1996 VA application for vocational rehabilitation, January 2000 VA treatment record.  That this address was his place of residence during this time is further corroborated by numerous letters sent to the Veteran from VA which were not returned as undeliverable as well as the February 1979 letter from T which indicated that the Veteran still resided at this address.  Moreover, December 1999 and January 2000 VA treatment records show that the Veteran reported that he lived with his mother and brother at his mother's house.  Significantly, an October 2003 certificate of paternity for "B," the appellant's third child, shows that at that time the appellant was residing at [REDACTED] in Southeast D.C. while the Veteran was residing at [REDACTED] in Northeast D.C.; the certificate was signed by both the appellant and the Veteran.

A September 2007 VA examination indicates that the Veteran changed his address to [REDACTED] in Northwest D.C. which he confirmed in April 2009 by signing and returning an employment questionnaire which had been mailed to that address.  The [REDACTED] address does not match any of the addresses identified by the appellant above.

A December 2011 request for change of address form shows that he moved to Upper Marlboro, Maryland, where the death certificate indicates he remained until his death in August 2012.  As noted above, the appellant does not dispute that the Veteran lived in Maryland for the last two years of his life but contends that by that time the common law marriage had already been established.

In support of the contention that the appellant and the Veteran both lived together, the appellant has submitted statements from friends and neighbors.

In the April 2013 correspondence, the appellant indicated that she filled out the form on behalf of her friend, "A" who was attesting to its truth.  The form indicated that A had known the Veteran for 40 years and the appellant since 1976 and that from January 1986 to January 1988, January 1988 to January 1990, and March 2007 to March 2013, the two had lived together in Washington D.C.  No specific address was given for each of the three distinct periods of time.

There is also a statement from "D" who indicates that she has known the two since 1973 as "common law [sic];" however, she did not identify any locations where they lived.

A statement from "C" shows that he stated that for the 20 years that he has known them, they have lived together.  Similarly, he did not identify any specific address.

A statement from "N" shows that she said that they both lived together at [REDACTED] in Southeast D.C. in 1995 "and continued their relationship until [August] 2012 when he departed his life at that time they reside together [sic]."

Finally, a statement from "C.E." says that he has known them both since 1980 when they lived together at [REDACTED] in Northeast D.C. and later in 1995 when they lived at [REDACTED] in Southeast D.C.

In weighing the probative value of these statements, the Board observes that the statement from A did not provide any specific address in Washington D.C. and also appeared to imply that they did not live in Washington D.C. from January 1990 to March 2007.  The statements from D and C also did not identify any particular location where the two supposedly lived together.  Although the statements from N and C.E. that both lived together at [REDACTED] in Southeast D.C. in 1995 is consistent with the appellant's statement in the July 2013 notice of disagreement, it is inconsistent with the May 1995 application for compensation or pension wherein the Veteran indicated that his current address was on [REDACTED].  Moreover, C.E.'s statement that they both lived together at [REDACTED] in Northeast D.C. in 1980 is inconsistent with the July 2013 notice of disagreement where the appellant indicated that they did not begin living there until 1984 as well as the April 2013 correspondence where the appellant indicated that they lived in Landover Maryland from January 1980 to January 1982.

In sum, weighing these statements and the appellant's contentions against the correspondence submitted by the Veteran, the letters mailed to the Veteran and the treatment records indicating that the Veteran maintained a residence in Washington D.C. that did not match any of the addresses identified by the appellant, the Board cannot find that the appellant has established, by a preponderance of the evidence, that she and the Veteran cohabitated in Washington D.C.

Turning to whether there was an express mutual agreement words of the present tense, the Board notes that in order to constitute a common-law marriage, both spouses must intend and expressly covenant to enter into a permanent relationship of husband and wife.  Cohabitation, even though continued and prolonged, without an express agreement to enter into a permanent married state does not result in a common-law marriage, irrespective of reputation.  A couple's expressions to each other that they are husband and wife can constitute mutual consent.  See Nat'l Union Fire Ins. Co. v. Britton, 187 F. Supp. 359, 363-64 (D.D.C. 1960) (finding that expressions that the decedent was the husband of the plaintiff, and she his wife, constituted mutual agreement in words of the present tense to be husband and wife).  Although "the best evidence of the exchange of marriage consent between the parties would come from those who were personally present when they mutually agreed to take each other as husband and wife . . . a legal marriage may be established . . . by what is called habit or repute."  Travers v. Reinhardt, 205 U.S. 423, 436, 51 L. Ed. 865, 27 S. Ct. 563 (1907).  Thus, like any other fact, existence of the agreement to become husband and wife may be established by either direct or circumstantial evidence.  Nat'l Union Fire Ins., 187 F. Supp. at 363.  However, an inference of common-law marriage may be rebutted by direct evidence that there was no present agreement.  Marcus v. Dir., Office of Workers' Comp. Programs, U.S. Dep't of Labor, 179 U.S. App. D.C. 89, 548 F.2d 1044, 1048 n.9 (D.C. Cir. 1976).

Although the appellant alleges that both considered each other husband and wife, the evidence shows that the Veteran never reported having a spouse other than his first wife T, whom he divorced.  Moreover, in the few instances where the Veteran mentions the appellant, he does not describe their relationship in terms of husband and wife and other circumstantial evidence tends to support the conclusion that although they had children together, they were not in an ongoing committed relationship.

In this regard, in the May 1995 application for compensation or pension, the Veteran crossed out the entire section pertaining to information regarding his marital status.  In the February 1996 application for vocational rehabilitation, under the section regarding dependency, the Veteran checked a box indicating that he had three dependent children but left blank the box indicating that he had a dependent spouse.

Although a December 1999 VA treatment record shows that the Veteran reported having a significant other and another December 1999 VA treatment record suggested that his support system included a "fiance [sic]" he did not identify this person and another December 1999 VA treatment record shows that the Veteran described his family history as having been divorced once after 16 years of marriage but no mention was made of any current wife or significant other.  The January 2000 VA treatment record shows that the Veteran listed his marital status as divorced and his mother as his next of kin.

May 2012 VA treatment records show that the Veteran reported that he was separated and that he lived alone.  Although the appellant was listed as his next of kin, the Veteran described her as "his daughter's mother."  A June 2012 VA long term care nursing admission note assessment shows that although the appellant's name was listed as a person to contact, the Veteran's marital status was listed as divorced and boxes for "married" or "significant other" were not checked.  A July 2012 VA advance directive treatment record shows that the Veteran designated his brother to make health care decisions on his behalf and that his alternate proxy would be "his friend, [the appellant]."  The Veteran noted that he had been married and divorced in 1973 and had one son from that marriage; he also reported that he had one daughter and two sons from "other relationships."  He listed his brother as his next of kin.  An August 2012 VA treatment record again shows that under the marital status section, the box for "single" was checked and the boxes for "married" and "in a significant relationship" were left blank.

The Board further observes that the evidence shows that the appellant never took the Veteran's last name, unlike his first wife, T, who still used his last name and described the Veteran as her "husband" even in 1979, eight years after she said they had separated.  Indeed, in the April 2013 correspondence, the appellant checked a box indicating that she never used his last name.

There is also some question as to the status of the Veteran's first marriage to T since the claims file contains neither a marriage certificate nor a certificate of divorce relating to the marriage between T and the Veteran.  Although the Veteran indicated that they were divorced in 1973, the letter from T suggests that this may not have been the case, at least in 1979.  This raises the possibility that they may have continued to be married, either by ceremony or common law, before the appellant purportedly began her relationship with the Veteran.

In addition, an April 2013 correspondence also includes a January 1976 birth certificate for the appellant's son, "R."  Although the appellant is listed as the mother, no father is identified even though the Veteran's last name was given to the child.  Similarly, an April 1980 birth certificate for the appellant's son, "C," shows that the appellant is listed as the mother but, again, no father is identified even though an addendum notes that the Veteran's last name was given to the child.

Hence, weighing the appellant's contentions and the supporting statements against the Veteran's own descriptions of his marital status, their relationship, and other circumstantial evidence such as the appellant never taking the Veteran's last name and the Veteran not being included on the birth certificates for R and C even though he was the father, the Board cannot find that the appellant has established, by a preponderance of the evidence, that there was an express mutual agreement in words of the present tense that the appellant and the Veteran were to live as husband and wife.

In sum, therefore, the Board finds that the appellant has not established, by a preponderance of the evidence, that the appellant and the Veteran cohabitated in the District of Columbia as husband and wife, following an express mutual agreement, with words in the present tense.  The Board acknowledges that the formation of a common law marriage is known to be "notoriously simple" under the laws of the District of Columbia.  See Dickey v. OPM, 419 F.3d 1336, 1341 (Fed. Cir. 2005).  In this case, however, the appellant has not met her burden of proving, by a preponderance of the evidence, all of the essential elements of a common-law marriage, particularly considering that one of the purported spouses is deceased and the survivor is asserting a claim to promote her financial interest.  See Coates, 622 A.2d at 27; Burden, 25 Vet. App. 178; Scott, 3 Vet. App. at 354-57.

Based on the foregoing, the Board concludes that the Veteran and appellant did not have a valid common law marriage, and did not otherwise have a valid attempted marriage for VA compensation purposes.  As such, entitlement to recognition as the Veteran's surviving spouse for the purpose of VA death benefits is denied.









	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


